In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00287-CV

SHERRY DENSMORE, THOMAS J.                 §    On Appeal from
LOUGHREY JR., ROBERT C. HANKINS
II, AND MATTHEW L. GALLITON,               §    County Court at Law No. 1
Appellants
                                           §    of Parker County (CIV-16-1104)

V.                                         §    March 19, 2020

J. HORACE MCCARLEY, DEBBY                  §    Opinion by Justice Gabriel
MCCARLEY, AND LONESTAR
DOODLES, LLC, Appellees

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s final judgment. It is ordered that the final judgment

of the trial court is affirmed.

       This court taxes all costs incurred related to this appeal against appellants

Sherry Densmore, Thomas J. Loughrey Jr., Robert C. Hankins II, and Matthew L.

Galliton, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
   Justice Lee Gabriel